DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species Ai and species C, corresponding to claims 1-8, in the reply filed on 05/17/2022 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi et al. (US 2001/0001960) in view of Kurihara et al. (US 2012/0211044) and further in view of Shutoh et al. (US 2007/0221264).
Regarding claim 1, Hiraishi discloses a method for forming a thermoelectric device, the method comprising: forming a plurality of first semiconductor mesa structures at a first semiconductor substrate, the first semiconductor substrate having a first conductivity type ([0058] L2-3); forming a plurality of second semiconductor mesa structures at a second semiconductor substrate, the second semiconductor substrate having a second conductivity type ([0058] L2-3).
While Hiraishi does disclose an insulation film 31 between 11 and 21 ([0062]; Fig. 7), and further discloses the insulation film 31 is an inorganic film composed of silicon oxide, aluminum oxide, silicon nitride, or the like ([0063]), and further teaches a fitting and adhesion process to forming an integrated block 3 ([0058]); Hiraishi does not explicitly disclose the insulation film is a glass substrate.
Kurihara discloses a method for forming a thermoelectric device and further discloses the use of a glass, alumina, or silicon oxide as an insulating film.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use glass, as disclosed by Kurihara, as the insulating film in Hiraishi, because as evidenced by Kurihara, the use of glass as an insulating film amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using glass as the insulating film of Hiraishi based on the teaching of Kurihara.
While modified Hiraishi does disclose a fitting and adhesion process to form an integrated block 3 (Hiraishi - [0058]), modified Hiraishi does not explicitly disclose applying heat to deform the glass substrate so that at least a portion of the glass substrate is moved between first semiconductor mesa structures of the plurality of first mesa structures and second semiconductor mesa structures of the plurality of second semiconductor mesa structures to connect the first semiconductor substrate to the second semiconductor substrate.
Shutoh discloses a method for forming a thermoelectric device and further discloses a fitting and adhesion process which includes applying heat ([0048]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the glass insulating film of modified Hiraishi in the manner disclosed by Shutoh, because as taught by Shutoh, the glass film is preferably selected from materials having a difference of a thermal expansion coefficient within +/-15% from the thermal expansion coefficient of the semiconductor thermoelectric transducers ([0037]).  Additionally, the method amounts to a known method in the art for the application of glass substrates to a thermoelectric device, and one of ordinary skill would have a reasonable expectation of success, based on the teaching of Shutoh, when applying heat to form the glass substrate of modified Hiraishi.
Modified Hiraishi discloses applying heat (Shutoh - [0048]) to deform the glass substrate (the glass substrate of modified Hiraishi would necessarily be deformed as a result of the heating process of Shutoh) so that at least a portion of the glass substrate is moved between first semiconductor mesa structures of the plurality of first mesa structures and second semiconductor mesa structures of the plurality of second semiconductor mesa structures to connect the first semiconductor substrate to the second semiconductor substrate (Hiraishi - Fig. 7; Shutoh - [0049]; the heat applied to the glass in the process of Shutoh moves the glass between the mesa structures of modified Hiraishi).
Regarding claim 2, modified Hiraishi discloses all the claim limitations as set forth above. Modified Hiraishi further discloses applying heat to the glass substrate comprises a temperature in the range from 500 to 800°C (Shutoh - [0048]).
Regarding claim 3, modified Hiraishi discloses all the claim limitations as set forth above.  Modified Hiraishi further discloses heating the first semiconductor substrate, the second semiconductor substrate and the glass substrate to a temperature in the range from 500 to 800°C (Shutoh - [0048]).
Regarding claim 4, modified Hiraishi discloses all the claim limitations as set forth above.  Modified Hiraishi further discloses the glass substrate is a glass foil comprising borosilicate glass (Shutoh - [0046] - [0047]; it is noted that the glass powder forms a foil at a point within the heating process disclosed).
Regarding claim 6, modified Hiraishi discloses all the claim limitations as set forth above. Modified Hiraishi further discloses forming at least one trench in the first semiconductor substrate by a sawing process (Hiraishi - [0055]).
Regarding claim 7, modified Hiraishi discloses all the claim limitations as set forth above. Modified Hiraishi further discloses removing a portion of the first semiconductor substrate after the first semiconductor substrate is connected to the second semiconductor substrate, so that the first semiconductor mesa structures of the plurality of first semiconductor mesa structures are separated from each other (Hiraishi - [0073]).
Regarding claim 8, modified Hiraishi discloses all the claim limitations as set forth above. Modified Hiraishi further discloses forming a plurality of metallization structures located at a side of the first semiconductor mesa structures of the plurality of first semiconductor mesa structures and the second semiconductor mesa structures of the plurality of second semiconductor mesa structures, wherein each metallization structure of the plurality of metallization structures electrically connects a first semiconductor mesa structure of the plurality of the first semiconductor mesa structures and a second semiconductor mesa structures of the plurality of second semiconductor mesa structures (Hiraishi - [0075]; Fig. 9).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi et al. (US 2001/0001960) in view of Kurihara et al. (US 2012/0211044) further in view of Shutoh et al. (US 2007/0221264) as applied to claim 1 above, and further in view of Sakai et al. (US 2015/0280098).
	Regarding claim 5, modified Hiraishi discloses all the claim limitations as set forth above.  
	While modified Hiraishi does disclose the application of heat (Shutoh - [0048]), modified Hiraishi does not explicitly disclose pressing the first semiconductor substrate against the second semiconductor substrate with the glass substrate in between and with a pressure force of more than 1 kN and less than 20 kN, to connect the first semiconductor substrate to the second semiconductor substrate.
	Sakai discloses a method for forming a thermoelectric device and further discloses a fitting and adhesion process including a stacked structure compressed and heated ([0097]).  Sakai further discloses the stacked structure is compressed at a pressure of 4.0 kN ([0115]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to including compression at a pressure of 4.0 kN, as disclosed by Sakai, in the fitting and adhesion process of modified Hiraishi, because as evidenced by Sakai, the use of compression and heat in a fitting and adhesion process to combine components in a thermoelectric module amounts to the incorporation of a known method in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using both a compression and heating step to combine the components of modified Hiraishi based on the teaching of Sakai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726